 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT ("AGREEMENT"), dated as of March 27, 2013,
between Vuzix Corporation, a Delaware corporation (the "Company") on the one
hand and Paul J. Travers, whose address is 71 Boughton Hill Road on the other
hand, (the "Holder").

 

WHEREAS, in 2000, the Holder entered into a Promissory Note agreement which
created a secured promissory note of the Company whose unpaid principal amount
as of December 31, 2012 was $209,208 (the "Note 2000") along with accrued
interest of $213,795;

 

WHEREAS, in 2008, the Holder entered into a Promissory Note agreement which
created a secured promissory note of the Company whose unpaid principal amount
as of December 31, 2012 was $225,719 (the "Note 2008") along with accrued
interest of $17,730;

 

WHEREAS, the Holder is owned for the Note 2000 and the Note 2008 a total of
$434,927 in principal and unpaid accrued interest of $231,525, collectively
referred as the “Notes” as of December 31, 2012.

 

WHEREAS, the Holder has all previously agreed to forbear the all principal and
interest payments due on the Notes until July 15, 2013;

 

WHEREAS, the outstanding nature of the Notes along with the Company's other
outstanding indebtedness, has continued to negatively impact the Company's
operations, including its ability to attract new investors and customers; and

 

WHEREAS, in order to attract new investors and make financing opportunities more
attractive to potential investors, the Company has requested that the Holder
convert its Notes into shares of the Company’s common stock, par value $.001 per
share ("Common Stock"), pursuant to the terms set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties hereto hereby agree
as follows:

 

1. DEBT CONVERSION.

 

(a) The Holder agrees, subject to the conditions set forth herein, to convert
the total principal and accrued but unpaid interest on the Notes (“Debt
Conversion”) into shares of Common Stock ("Conversion Shares") at a conversion
price equal to the per share offering price of the Company’s shares in its
proposed secondary offering with Aegis Capital, as further described in Section
4(a)(v), and subject to the approval of the TSX Venture Exchange (“TSXV”).

 

(b) The Company shall comply with all legal requirements applicable and take
such other actions as may be necessary to effectuate the Debt Conversion,
including, but not limited to, providing notices to, and responding to queries
from, all applicable regulatory authorities and stock exchanges and obtaining
all necessary regulatory and third party consents.

 

(c) Subject to the terms and conditions of this Agreement, the consummation of
the Debt Conversion shall take place at a closing ("Closing" and the date of the
Closing, the “Closing Date”) to be held at 10:00 a.m., local time, on the second
business day after the date on which the last of the conditions set forth in
Section 4 (a) and (b) below is fulfilled, at the offices of Sichenzia Ross
Friedman Ference LLP, 32 Floor, 61 Broadway, New York, New York 10006, or at
such other time, date or place as the parties may agree upon in writing. The
Company shall send to the Holder at least two business days prior to the Closing
a notice indicating the amount of unpaid interest accrued through the date of
the Closing and the number of shares of Common Stock the Holder will be issued
upon the Debt Conversion. At the Closing, the Holder shall deliver its Notes for
cancellation and the Company shall deliver to the Holder certificates
representing the Conversion Shares to which the Holder is entitled as a result
of such Debt Conversion. From and after the Closing, the Notes shall represent
solely the right to receive Conversion Shares. If a Holder has lost its Notes
and is unable to deliver its Notes at the Closing, it shall submit an affidavit
of loss and indemnity agreement so that the Notes may be replaced and deemed
cancelled in accordance with the terms hereof. In the event that as a result of
the Debt Conversion, fractions of shares would be required to be issued, such
fractional shares shall be rounded up to the nearest whole share. The Company
shall pay any documentary, stamp or similar issue or transfer tax due on such
Debt Conversion.

 

Page 1 of 7

 

 

(d) Upon and after Closing, any and all obligations of the Company under the
Notes shall automatically, and without further action, terminate and be null and
void, and the Holder hereby authorizes the Company to file a UCC-3 or other
appropriate form to terminate any and all liens against the assets and property
of the Company, including the Company's intellectual property, software code,
trademarks and trade names, or other security interest of the Holder.

 

(e) Any other accounts payable amounts owed to the Holder by the Company related
to the purchases of goods and services not related to the Notes will remain
fully payable are not in impacted from the Holder’s Debt Conversion hereunder.
Any such other accounts payable will be paid in full within seven days after the
Closing.

 

2. REPRESENTATIONS AND WARRANTIES OF COMPANY. The Company hereby represents and
warrants to the Holder as follows:

 

(a) As of the date hereof, the Company has 700,000,000 shares of Common Stock
authorized, of which 3,536,865 shares of Common Stock are issued and
outstanding, and 500,000 shares of preferred stock authorized, of which no
shares are issued and outstanding. As of the date hereof, the Company has
reserved for issuance 849,371 shares of Common Stock upon exercise of all
outstanding options and warrants. All of the issued and outstanding shares of
the Company's Common Stock are, and all shares reserved for issuance will be,
upon issuance in accordance with the terms specified in the instruments or
agreements pursuant to which they are issuable, duly authorized, validly issued,
fully paid and nonassessable. The Conversion Shares to be issued and delivered
to the Holder upon conversion of the Notes have been duly authorized and when
issued upon such Debt Conversion and in accordance with this Agreement, will be
validly issued, fully-paid and non-assessable. The Conversion Shares will be
"restricted securities" as defined under Rule 144 promulgated under the
Securities Act.

 

(b) The Company has full legal power to execute and deliver this Agreement and
to perform its obligations hereunder. All acts required to be taken by the
Company to enter into this Agreement and to carry out the transactions
contemplated hereby have been properly taken, and this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms and does not conflict with, result in a breach or violation of or
constitute (or with notice of lapse of time or both constitute) a default under
any instrument, contract or other agreement to which the Company or its
subsidiaries is a party.

 

(c) None of the Company's Certificate of Incorporation, as amended, or Bylaws,
or the laws of Delaware, or New York, contains any applicable anti-takeover
provision or statute which would restrict the Company's ability to enter into
this Agreement or consummate the transactions contemplated by this Agreement or
which would limit any of the Holder's rights following consummation of the
transactions contemplated by this Agreement.

 

(d) The Company has delivered or made available through EDGAR and SEDAR to the
Holder prior to the execution of this Agreement true and complete copies of all
periodic reports, registration statements and proxy statements filed by it with
the U.S Securities and Exchange Commission (“Commission” or “SEC”) since
December 10, 2009. Each of such filings with the Commission (collectively, the
"SEC Filings"), as of its filing date, complied in all material respects with
the requirements of the rules and regulations promulgated by the Commission with
respect thereto and did not contain any untrue statement of a material fact or
omit a material fact necessary in order to make the statements contained therein
not misleading in light of the circumstances in which such statements were made.

 

(e) Since January 1, 2012 and except as disclosed in the SEC Filings, the
Company has conducted its business in compliance in all material respects with
all applicable laws, rules, regulations, court or administrative orders and
processes and rules, directives and orders of regulatory and self-regulatory
agencies and bodies, except as would not reasonably be expected, singly or in
the aggregate, to be materially adverse to the business, assets or financial
condition of the Company.

 

Page 2 of 7

 

 

(f) No representation or warranty by the Company contained in this Agreement
contains any untrue statement of a material fact or omits a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which such statements were made.

 

3. REPRESENTATIONS AND WARRANTIES OF THE HOLDER. The Holder represents and
warrants to the Company as follows:

 

(a) The Holder has full legal power to execute and deliver this Agreement and to
perform its obligations hereunder. The Holder represents and warrants that it is
the sole legal and beneficial holder of the Notes being converted by the Holder.
On the Closing Date, Holder shall deliver good, valid and marketable title to
the Notes transferred to the Company hereunder free and clear of any liens,
charges, and encumbrances. All acts required to be taken by the Holder to enter
into this Agreement and to carry out the transactions contemplated hereby have
been properly taken; and this Agreement constitutes a legal, valid and binding
obligation of the Holder enforceable in accordance with its terms.

 

(b) The Holder has been given an opportunity to ask questions and receive
answers from the officers and directors of the Company and to obtain additional
information from the Company.

 

(c) The Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company's securities and has obtained, in its judgment, sufficient
information about the Company to evaluate the merits and risks of an investment
in the Company.

 

(d) The Holder is relying solely on the representations and warranties contained
in Section 2 hereof and in certificates delivered hereunder in making its
decision to enter into this Agreement and consummate the transactions
contemplated hereby and no oral representations or warranties of any kind have
been made by the Company or its officers, directors, employees or agents to the
Holder.

 

(e) The Holder represents, warrants and agrees that (i) the Conversion Shares it
receives will be acquired for investment purposes only for their own account or
for the account of controlled affiliates, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that they
have no present intention of selling, granting any participation in or otherwise
distributing the same, (ii) it is not party to any undisclosed contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of
Conversion Shares, (iii) it has not been formed for the specific purpose of
acquiring the Conversion Shares, (iv) it has received or has had full access to
all the information it considers necessary or appropriate for deciding whether
to purchase the Conversion Shares and has had an opportunity to ask questions
and receive answers regarding the terms and conditions of the Conversion Shares,
and the Company’s business, properties, prospects and financial condition, (v)
that it is financially sophisticated and is able to fend for itself, can bear
the economic risk of the investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Conversion Shares, (vi) it is an "accredited
investor" or a "qualified institutional buyer" within the meaning of current SEC
rules.

 

(f) The Holder understands that the Conversion Shares it is purchasing are
"restricted securities" under U.S. federal securities laws inasmuch as they will
be acquired by it from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such Conversion
Shares may be resold without registration only in certain limited circumstances.
The certificates evidencing the Conversion Shares will bear an appropriate
legend regarding these restrictions:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR RAMP CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

Page 3 of 7

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT WITHOUT THE PRIOR
WRITTERN APPROVAL OF THE TSX VENTURE EXCHANGE BE SOLD, TRANSFERRED OR OTHERWISE
TRADED ON OR THROUGH THE FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN
CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL 4 MONTHS AFTER
THEIR ISSUANCE.

 

(g) In the absence of an effective registration statement covering the
Conversion Shares, the Conversion Shares may only be resold only in accordance
with Regulation S, or in a transaction otherwise exempt from registration. The
Holder agrees not to make any direct or indirect disposition, sale, transfer,
pledge, hedge (including by way of short selling) or otherwise encumber
("Transfer") any Conversion Shares for a period of at least 180 days from the
Closing Date. They will not Transfer all or any portion of the Conversion Shares
unless (a) there is a registration statement declared effective by the SEC under
the Securities Act of 1933, as amended (the "1933 Act") with respect to the
Conversion Shares to be Transferred and no stop order suspending the
effectiveness of such registration statement is then in effect under the 1933
Act and no proceedings for that purpose have then been instituted or (b) the
Transfer is made under a valid exemption to registration under the 1933 Act.

 

4. CONDITIONS.

 

(a) The obligations of the Company to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment of the following
conditions:

 

(i) The representations and warranties of the Holder set forth in Section 3
hereof shall be true and correct on and as of the Closing Date and a certificate
certifying such shall be delivered.

 

(ii) All proceedings, corporate or otherwise, to be taken by the Holder in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or the Holder shall have been
obtained in form and substance reasonably satisfactory to the Company.

 

(iii) The Holder shall have delivered to the Company for cancellation its Notes
or an affidavit of loss and indemnity.

 

(iv) all governmental or regulatory authorizations, approvals, including the
approval of the TSXV, or permits that are required for the issuance of the
Conversion Shares have been obtained

 

(v) The Company shall have obtained the necessary approvals for the listing of
the Common Stock on the NASDAQ Capital Market and shall have consummated a
public offering of its securities as described in its Registration Statement on
Form S-1, filed with the SEC on December 21, 2012.

 

(b) The obligations of the Holder to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment of the following conditions:

 

(i) The representations and warranties of the Company set forth in Section 2
hereof shall be true and correct on and as of the Closing Date and a certificate
certifying such shall be delivered.

 

(ii) All proceedings, corporate or otherwise, to be taken by the Company in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or the Holder shall have been
obtained in form and substance reasonably satisfactory to the Holder.

 

(iii) The Company shall have obtained the necessary approvals for the listing of
the Common Stock on the NASDAQ Capital Market and shall have consummated a
public offering of its securities as described in its Registration Statement on
Form S-1, filed with the SEC on December 21, 2012.

 

Page 4 of 7

 

 

(iv) The Holder shall have delivered to the Company for cancellation its Notes
or an affidavit of loss and indemnity

 

5. REGISTRATION.

 

(a) Registration Upon Conversion.

 

(i) Promptly and in any event not later than thirty (30) days following the
Closing Date (the “Filing Deadline”), the Company shall prepare and file with
the U.S. Securities and Exchange Commission (the “SEC”), a Registration
Statement on Form S-1 (or such other form as the Company is then eligible to
use) registering the resale from time to time by Holder of the Conversion Shares
pursuant to a plan of distribution reasonably acceptable to Holder (the
“Registration Statement”). The Company shall deliver to Holder a copy of the
Registration Statement and give Holder and its counsel the reasonable
opportunity to review and comment on the Registration Statement. The Company
shall notify Holder promptly the receipt of the comments of the SEC, if any, and
of any request by the SEC for amendments or supplements to the Registration
Statement or for additional information with respect thereto and if required,
provide Holder with copies of all correspondence between the Company or its
representatives, on the one hand, and the SEC or members of its staff, on the
other hand, with respect to the Registration Statement. The Company shall cause
the Registration Statement, including any prospectus contained therein, and any
post-effective amendments thereto to comply in all material respects with the
requirements of the SEC and, as of their respective dates, to not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(ii) The Company shall cause the Registration Statement to be declared effective
by the SEC on the earlier of (a) ninety (90) days after the Closing Date, or (b)
the tenth (10) business day following the date on which the Company is notified
by the SEC that the Registration Statement will not be reviewed or is no longer
subject to further review and comments (the “Effectiveness Deadline”), and to
keep such Registration Statement continuously effective under the Securities Act
until the earlier of (x) the date on which all Conversion Shares registered on
such Registration Statement have been sold by Holder (the “Registration
Termination Date”); or (y) the date on which all Conversion Shares may be sold
pursuant to the Rule 144 without restriction or limitation.

 

(iii) The Company shall furnish to Holder such number of copies of the
Registration Statement, prospectus supplements and such other documents as
Holder may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Conversion Shares;

 

(iv) As promptly as practicable after becoming aware of such event, notify
Holder of the occurrence of any event, as a result of which the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly prepare a supplement to the Registration
Statement to correct such untrue statement or omission, and deliver a number of
copies of such supplement to Holder as it may reasonably request. As promptly as
practicable after becoming aware of such event, notify Holder of the issuance by
the SEC of any stop order or other suspension of the effectiveness of the
Registration Statement and take all lawful action to effect the withdrawal,
rescission or removal of such stop order or other suspension;

 

(b) With a view to making available to Holder the benefits of certain rules and
regulations of the SEC which may permit the sale of the Conversion Shares to the
public without registration, the Company shall use commercially reasonable
efforts to make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the Closing Date;

 

(c) The Company shall take all commercially reasonably actions to cause the
Conversion Shares to be listed on the NASDAQ Capital Market within twenty (20)
days of their issuance;

 

Page 5 of 7

 

 

(d) All Registration Expenses (as defined below) incurred in connection with the
registrations pursuant to this Section 5 shall be borne by the Company.
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Section 5 hereof including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and the expense of any special audits incident to or
required by any such registration;

 

(e) In the event that the Company has not filed the Registration Statement on or
prior to the Filing Deadline, the Company shall, as liquidated damages for such
failure, immediately pay in cash (distribute) to Holder 1.75% of the Debt
Conversion amount (the “Late Filing Fees”), and shall further pay in cash to
Holder an additional 1.75% of the Debt Conversion amount at each subsequent 30
day interval during which the Company has failed to file the Registration
Statement (or ratable portion thereof if the Registration Statement is filed
prior to the subsequent 30 day interval). In the event that the Registration
Statement has not been declared effective on or prior to the Effectiveness
Deadline and the shares cannot otherwise be resold without restriction, the
Company shall, as liquidated damages for such failure (but without duplication
of any concurrent Late Filing Fees awarded for failure to file the Registration
Statement by the Filing Deadline), immediately pay in cash to Holder 2% of the
Debt Conversion amount (the “Late Effectiveness Fees”), and shall further pay in
cash to Holder an additional Later Effective Fees at each subsequent 30 day
interval during which the Registration Statement is not effective (or ratable
portion thereof if the Registration Statement becomes effective prior to the
subsequent 30 day interval). The total maximum liquidated damages payable as
either Late Filing or Late Effective Fees shall not exceed 20% of the Debt
Conversion amount.

 

(f) The rights granted under this Section 5 shall terminate upon delivery to the
Holder of an opinion of counsel to the Company reasonably satisfactory to the
Holder to the effect that such rights are no longer necessary for the public
sale of the Conversion Shares without restriction as to the number of securities
that may be sold at any one time or the manner of sale.

 

(g) The rights granted under this Section 5 shall not be transferable.

 

6. TERMINATION. This Agreement may be terminated no later than the Closing:

 

(a) At the option of any party in the event that the Debt Conversion has not
occurred by June 30, 2013 and such delay was not as a result of any breach of
this Agreement by the terminating party;

 

(b) By the Holder if the Company's Board of Directors failed to recommend or
withdrew its approval or recommendation of the Debt Conversion;

 

(c) At the option of any party if any other party has materially breached a term
of this Agreement and has not cured such breach within 30 days; or

 

(d) At the option of any party if any competent regulatory authority shall have
issued an order making illegal or otherwise restricting, preventing, prohibiting
or refusing to approve the transactions contemplated hereby, and such order
shall have become final and non-appealable.

 

(e) By the Company in the event that its make a final determination in its sole
discretion, considering whatever factors it deems relevant, not to consummate
the Debt Conversion.

 

7. MISCELLANEOUS.

 

(a) Section headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

 

(b) This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same agreement.

 

(c) This Agreement shall be a contract made under and governed by the laws of
the State of New York.

 

Page 6 of 7

 

 

(d) All obligations of the Company and rights of the Holder expressed herein
shall be in addition to and not in limitation of those provided by applicable
law.

 

(e) This Agreement shall be binding upon the Company, the Holder and their
respective successors and assigns, and shall inure to the benefit of the
Company, the Holder and their respective successors and permitted assigns.

 

(f) The terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person or entity.

 

(g) If one or more provisions of this letter agreement are held to be
unenforceable under applicable law, it shall be excluded from this letter
agreement and the balance of the letter agreement shall be interpreted as if it
were so excluded and shall be enforceable in accordance with its terms.

 

(h) All amendments or modifications of this Agreement and all consents, waivers
and notices delivered hereunder or in connection herewith shall be in writing.

 

(i) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties with respect thereto.

 

(j) Each of the Company and the Holder hereby irrevocably waives all right to a
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement and the transactions contemplated hereby.

 

(k) Whether or not the Closing occurs, the Company shall pay all costs and
expenses, including reasonable attorneys' fees, incurred by it or the Holder
with respect to the negotiation, execution, delivery and performance of this
Agreement, including any expenses of enforcing this provision. This provision
shall survive termination of the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives or self as of the date first above
written.

 

HOLDER: PAUL J. TRAVERS VUZIX CORPORATION:     By: /s/ Paul Travers By: /s/
Grant Russell     Name: Paul Travers Name: Grant Russell     Title: President
Title: CFO & Ex VP     Date: March 27, 2013 Date: March 27, 2013

 

Page 7 of 7

 

